ALLOWANCE
Response to Amendment
Applicant's amendment filed on 7/29/2022 has been entered.  Claims 1, 7, and 8 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-15 are still pending in this application, with claim 1 being independent.  
Claim Objections
Claim 8 is still objected to because of a missing period at the end of the claim.  
Claim 1 is now objected to for a stray repeated limitation in lines 3-4.
Appropriate correction is made by Examiner’s Amendment as seen below.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 lines 3-4 have been removed as follows: “
Claim 8, a period is added at the end of the last line.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in light of the amendment both dated 7/29/2022 are found persuasive.  The prior art of record fails to disclose or render obvious in particular, an illuminated aircraft passenger cabin gasper including an air outlet, at least one air guide, each air guide including a plurality of transverse air guide elements mounted to at least one longitudinal air guide element via an axle, which extends through the at least one longitudinal air guide element, and which allows the respective transverse air guide element to pivot with respect to the at least one longitudinal air guide element, and at least one light source arranged adjacent to the at least one longitudinal air guide element, the at least one longitudinal air guide element acting as a light guide for the light emitted by the at least one light source as called for in the claimed combination of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896